Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 1 of 15 Page|D: 1

Giordano, Halleran & Ciesla, P.C.
Martin J. Feinberg

Christopher J. Marino

125 HalfMile Road, Suite 300
Recl Bank, NJ 07701

(732) 741-3900

Attomeys for Plaintiff

UNITED STATES DISTRICT COURT

 

DISTRICT OF NEW JERSEY
CHANEL, INC., Civil Action No.
Plaintiff,
COMPLAINT
wagainst-

B&B PARTY RENTALS OF NJ, INC. doing business
as B&B TENT AND PARTY RENTALS and JURY TRIAL DEMANDED

YEHUDA KLEINBART, individually,

Defendants.

 

 

COMPLAINT FOR TRADEMARK INFRINGEMENT, FALSE DESIGNATION OF
ORIGIN, FALSE ADVERTISING, UNFAIR COMPE'I`ITION, 'I`RADEMARK
DILUTION, COMMON LAW TRADEMARK INFRINGEMENT AND UNFAIR
COMPETITION. AND VIOLATIONS OF N.J. STAT 8 56:4-1 aLd 56:3-13.20 et seq.
Plaintiff, Chanel, Inc. (“Chanel”), by its undersigned attorneys, alleges on knowledge as

to its own acts and otherwise on information and belief as follows:
NATURE OF THE ACTION

1. This is an action for trademark infringement, false designation of origin and false
advertising, trademark dilution, unfair competition, and deceptive acts and practices in violation

of the laws of the United States and the State of New Jersey. Chanel seeks an injunction,

damages and related relief.

DDCS #3563652-\'2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 2 of 15 Page|D: 2

JURISDICTION AND VENUE

2. The Court has jurisdiction over this matter pursuant to 15 U.S.C. § 1121 and 28
U.S.C. §§ 1331, 1338 and 1367. Plaintiff` s claims are predicated upon the Lanham Trademark
Act of 1946, as amended, 15 U.S.C. § 1051, §_t s_e_q., and related claims under the statutory and
common law of the State of New Jersey. This Court has supplemental jurisdiction over the state
claims under 28 U.S.C. § 1367 in that those claims are related to claims under this Court’s
original jurisdiction and form part of the same case or controversy under Article III of the United
States Constitution. Venue is proper in this district pursuant to 28 U.S.C. § 1391-(13) and (c) in
that Defendant does and/or transacts business, or may otherwise be found, in this judicial district,
and the acts complained of have occurred and are occurring in this judicial district

THE PARTIES

3. Chanel is a New York corporation With its principal place of business at 9 W. 57th
St., New York, NY 10019.

4. Defendant, B&B Party Rentals of NJ, lnc. doing business as B&B Tent and Party
Rentals, is a New Jersey corporation (“B&B”) with a principal place of business located at 56
Progress Place, Jackson, New Jersey 08527. B&B advertised, distributed, offered for rent, and
rented the infringing products at issue in this case and otherwise regularly conducts business in
New Jersey and Within this judicial district.

5. Defendant Yehuda Kleinbart (“Kleinbart”), an individual residing at and/or doing
business from 56 Progress Place, Jackson, New Jersey 08527, is the Chief Executive Officer and
moving, active, dominating and controlling force behind the operation of B&B’s infringing and
other wrongful activities, and personally participated in the transactions alleged herein.
Defendant Kleinbart regularly conducts business within the state of New Jersey, and within this

judicial district (hereinafter B&B and Kleinbart are collectively referred to as “Defendants”).

2
Ducs #3563652-v2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 3 of 15 Page|D: 3

CHANEL’S FAMOUS TRADEMARKS

6. For over eight decades, Chanel has advertised, offered for sale, and sold fragrance
and beauty products, high quality leather goods, apparel, costume jewelry, accessories, and a
Wide variety of other products including home goods throughout the United States. Chanel’s
fragrance and beauty products, leather goods, apparel, costume jewelry, accessories, and other
products have been widely advertised, offered for sale and sold throughout the United States

under various distinctive trademarks, including, but not limited to, the CC Monogram:

@:Q:@

The CC Monogram trademarks have at all relevant times been owned by Chanel or its
predecessor.

7. The CC Monogram trademarks are represented on hundreds of millions of
dollars’ worth of consumer goods sold each year. Products bearing or sold under the CC
Monogram trademarks are available at Chanel boutiques, select department store and specialty
retail locations throughout the United States. In this judicial district; Chanel products bearing or
sold under the CC Monogram trademarks are available at brick and mortar stores, on Chanel’s
own website, and by authorized retailers on the Internet. ln addition to appearing on products,
the CC Monogram trademarks are also used on packaging and collateral materials including, but
not limited to, hangtags, hangers, boxes, bottles, compacts, and labels.

8. The public’s recognition of the CC Monogram trademarks is enhanced by
Chanel’s extensive advertising, and by editorial and press coverage of Chanel’s product line.

Advertisements featuring the CC Monogram trademarks appear in nationally distributed

Docs #3563652-v2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 4 of 15 Page|D: 4

publications that reach hundreds of millions of people. Press coverage of Chanel’s products
bearing the CC Monogram trademarks also reaches hundreds of millions of consumers

9. As a result of its exclusive and extensive use, advertisement, and promotion, the
CC Monogram trademarks have acquired enormous value and recognition in the United States.
The CC Monogram trademarks are well known to the consuming public and trade as identifying
and distinguishing Chanel exclusively and uniquely as the source of origin of the high quality
products to which the mark is applied. The CC Monogram trademark is both inherently
distinctive and famous.

10. The CC Monogram trademarks are registered in the United States Patent and
Trademark Office in connection with fragrance and beauty products, leather goods, apparel,
costume jewelry, accessories, and other products, including, but not limited to, the following

registrations (hereinafter collectively the “CC Monogram Trademarks”):

 

 

 

 

DATE OF
MARK REGISTRATION NO. ISSUANCE
195,359 2/24/1925
399,751 1/26/1943
799,642 11/30/1965
1,241,264 6/7/1983
1,271,876 3/27/1984
1,347,094 7/9/1985
1,654,350 8/20/1991
4,505,440 4/1/2014
4,237,494 11/6/2012
4,973,295 6/7/2016
1,293,398 9/4/1984
1,314,511 1/15/1985
1,654,252 8/20/1991
1,734,822 11/24/1992
4,074,269 12/20/2011
5,280,486 9/5/2017
@ 1,501,898 8/30/1988

 

 

 

 

 

Docs #3 563652-v2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 5 of 15 Page|D: 5

ll. The foregoing registrations are valid and subsisting and are in full force and effect

and some have achieved incontestable status pursuant to 15 U.S.C. §1065.

DEFENDANTS’ WRONGFUL ACTIVITIES

12. Defendants, without the consent of Chanel, have advertised, distributed, offered
for rent, and/or rented in interstate commerce, “Clear Channele” and “White Channele” chairs
bearing infringements of the CC Monogram Trademarks (the “Offending Chairs”). Examples of
Defendants’ rental offerings have been annexed hereto as Exhibit A.

13. Long after Plaintiff’s adoption, use and authorization of use of the CC Monogram
Trademarks on fragrance and beauty products, leather goods, apparel, costume jewelry,
accessories, and a Wide variety of other products including home goods, and long after Plaintiff`s
federal registration of its trademarks, Defendants commenced the advertisement, distribution,
offer for rent and rental of the Offending Chairs bearing infringements of the CC Monogram
Trademarks, as this trademark appears on products authorized by Plaintiff and as detailed in this
Complaint.

14. The acts of Defendants in advertising distributing, offering for rent and renting in
interstate commerce of the Offending Chairs bearing infringements of the CC Monogram
Trademarks: (a) are likely to cause confusion and mistake among the consuming public that there
is some aftiliation, connection or association of Defendants with Chanel, (b) are likely to cause
confusion and mistake among the consuming public that said products are being offered to the
consuming public with the sponsorship or approval of Chanel, and/or (c) have caused and are
likely to cause dilution of the distinctive quality of the CC Monogram Trademarks.

15. Defendants advertised, distributed, offered for rent and rented the Offending

Chairs knowing the chairs bore infringements of the CC Monogram Trademarks. Defendants

Docs #3563652~v2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 6 of 15 Page|D: 6

engaged in a deliberate effort to cause confusion and mistake among the consuming public as to
the source, affiliation and/or sponsorship of said products and, to gain to Defendants, the benefit
of the enormous goodwill associated with the CC Monogram Trademarks. The aforementioned
acts of Defendants are also likely to dilute, and have diluted, the distinctive quality of the CC
Mono gram Trademarks.

16. On Septernber 7, 2018, Chanel placed Defendants on notice via cease and desist
letter regarding its offer for rent and rental of the Offending Chairs, but Defendants subsequently
failed to continue their discussions with Chanel.

FIRST CLAIM FOR RELIEF
FEDERAL TRADEMARK INFRINGEMENT IN VIOLATION OF 15 U.S.C. 5 1114

17. Chanel repeats each and every allegation set forth in paragraphs 1 through 16
above as if fully set forth herein.

18. Defendants use of the CC Monogram Trademarks, without Chanel’s consent,
constitutes trademark infringement in violation of 15 U.S.C. § 1114, in that, among other things,
such use is likely to cause confusion, deception and mistake among the consuming public and
trade as to the source, approval or sponsorship of the goods bearing infringements of the CC
Monogram Trademarks.

19. Such conduct on the part of Defendants has injured Chanel in an amount to be
determined at trial and has caused and threatens to cause irreparable injury to Chanel for which

Chanel has no adequate remedy at law.

SECOND CLAIM FOR RELIEF
FALSE DESIGNATION OF ORIGIN, FALSE ADVERTISING,
AND UNFAIR COMPETITION PURSUANT TO 15 U.S.C 8 1125(3)
20. Chanel repeats each and every allegation set forth in paragraphs l through 19

above as if fully set forth herein.

Docs #3 563652-v2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 7 of 15 Page|D: 7

21. Defendants’ use of the CC Monogram Trademarks, without Chanel’s consent,
constitutes the use of false or misleading designations of origin and/or the making of false or
misleading representations of fact and/or false advertising in commercial advertising or
promotion, in violation of 15 U.S.C. § 1125(a), in that, among other things, such use is likely to
cause confusion, deception and mistake among the consuming public and trade as to the source
or approval of the goods manufactured, advertised, distributed, offered for rent and/or rented by
Defendants bearing infringements of the CC Monogram Trademarks

22. Such conduct on the part of Defendants has injured Chanel in an amount to be
determined at trial and has caused and threatens to cause irreparable injury to Chanel, for which

Chanel has no adequate remedy at law.

THIRD CLAIM FOR RELIEF
FEDERAL TRADEMARK DILUTION PURSUANT TO 15 U._S.C. § 1125(€1

23. Chanel repeats each and every allegation set forth in paragraphs l through 22
above as if fully set forth herein.

24. The CC Monogram Trademarks are famous and inherently distinctive Chanel
and its affiliates, in connection with the promotion and sale of their products, have used the CC
Monogram Trademarks for decades on both a national and international basis. As a result of
Chanel’s extensive and substantial promotion of the CC Monogram Trademarks, the consuming
public and trade have come to associate the CC Monogram Trademarks uniquely and distinctly
with Chanel and its high quality merchandise

25. Long after the CC Monogram Trademarks became famous, Defendants, without
authority from Chanel, used unauthorized reproductions, copies and colorable imitations of the
CC Monogram Trademarks and thereby caused, and are causing, the actual dilution of the

distinctive qualities of these registered trademarks

Docs #3563652-\/2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 8 of 15 Page|D: 8

26. As a result, Defendant has engaged in trademark dilution in violation of 15 U.S.C.
§ 1125(0).

27. Such conduct on the part of Defendants has injured Chanel in an amount to be
determined at trial and has caused and threatens to cause irreparable injury to Chanel, for which

Chanel has no adequate remedy at law.

FOURTH CLAIM FOR RELIEF
COMMON LAW TRADEMARK INFRINGEMENT AND UNFAIR COMPE'I`ITION

28. Chanel repeats each and every allegation set forth in paragraphs l through 27
above as if fully set forth herein.

29. The aforementioned acts of Defendants constitute trademark infringement and
unfair competition in violation of the common law of the State of New Jersey.

30. Such conduct on the part of Defendants has injured Chanel in an amount to be
determined at trial and has caused and threatens to cause irreparable injury to Chanel, for Which

Chanel has no adequate remedy at law.

FIFTH CLAIM FOR RELIEF
UNFAIR C()MPETITION (N.J. STAT. § 56:4-1 et sea-ll

31. Chanel repeats each and every allegation set forth in paragraphs 1 through 30

above as if fully set forth herein.

32. The aforementioned acts of Defendants constitute unfair competition in violation

ofN.J. Stat. § 56:4-1 erseq.

33. Such misconduct on the part of Defendant has injured Chanel in an amount to be
determined at trial and has caused and will continue to cause irreparable injury to Chanel, for

which Chanel has no adequate remedy at law.

Docs #3 563652-v2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 9 of 15 Page|D: 9

SIXTH CLAIM FOR RELIEF
(DILUTION (N.J. STAT 3 56: 3-13.20)}

34. Chanel repeats each and every allegation set forth in paragraphs 1 through 33
above as if fully set forth herein.

35. Long after the CC Monogram Trademarks became famous, Defendant, Without
authority from Chanel, willfully used unauthorized reproductions, copies and colorable
imitations of the CC Monogram Trademarks and thereby caused, and is causing, the actual
dilution of the distinctive qualities of these registered trademarks.

36. The aforementioned acts of Defendant constitute willful trademark dilution in
violation ofN.J. Stat. § 56:3-13.20.

37. Such conduct on the part of Defendant has injured Chanel in an amount to be
determined at trial and has caused and Will continue to cause irreparable injury to Chanel for which
Chanel has no adequate remedy at law.

PRAYER FOR RELIEF

WHEREFORE, Chanel demands judgment as follows:

l. Ordering Defendants to preserve and produce all documents, chairs and other
things regarding, referring or reflecting the design, manufacture, importation, exportation,
distribution, promotion, advertisement, offer for rent, rental and/or sale of any products bearing
the CC Monogram Trademarks, including, but not limited to, any written, typed, photocopied,
photographed, recorded, computer generated or stored, or other communication or
representation, either stored manually or digitally in any computer memory, hard drive, server or
other form retrievable by a computer which are currently in Defendants’ custody, possession or

control or in the custody, possession or control.

Docs #3 563652-v2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 10 of 15 Page|D: 10

2. Preliminarily and Permanently enjoining and restraining Defendants, their
respective subsidiaries, afliliates, divisions, officers, directors, principals, servants, employees,
successors and assigns, and all those in active concert or participation with them from:

(a) imitating, copying or making unauthorized use of the CC Monogram
Trademarks or any marks confusineg similar thereto;

(b) manufacturing importing exporting, distributing, circulating, offering for
rent, renting, offering for sale, selling, advertising, promoting or displaying any products bearing
any unauthorized reproduction, copy or colorable imitation of the CC Monogram Trademarks or
any marks confusingly similar thereto;

(c) using any unauthorized colorable imitation of the CC Monogram
Trademarks, or any marks confusineg similar thereto, in connection with the manufacture,
promotion, advertisement, display, offering for rental, rental, offering for sale, sale, production,
import, export, circulation or distribution of any product in such manner as to relate or connect,
or tend to relate or connect, such product in any way with Chanel or to any goods sold,
sponsored, approved by, or connected with Chanel;

(d) using any unauthorized colorable imitation of the CC Monogram
Trademarks, or any marks confusingly similar thereto, in connection with the manufacture,
promotion, advertisement, display, offer for rental, rental, offer for sale, sale, production, import,
export, circulation or distribution of any product which dilutes or is likely to dilute Chanel’s
image, trade names or reputation or the distinctive quality of the CC Monogram Trademarks;

(e) engaging in any other activity constituting unfair competition with Chanel

or constituting an infringement of the CC Monogram Trademarks or of Chanel’s rights in, or its

10
Docs #3563652-v2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 11 of 15 Page|D: 11

right to use or exploit such trademarks, or constituting dilution of the CC Monogram
Trademarks, and the reputation and the goodwill associated therewith;

(f) making any statement or representation whatsoever, with respect to the
infringing goods at issue, that falsely designates the origin of the products as those of Chanel, or
that is false or misleading with respect to Chanel; and

(g) engaging in any other activity, including the effectuation of assignments
or transfers of its interests in unauthorized colorable imitations of the CC Monogram
Trademarks, or any marks confusingly similar thereto, the formation of other corporations,
partnerships, associations or other entities or the utilization of any other devices7 for the purpose
of circumventing, evading, avoiding or otherwise violating the prohibitions set forth in
subsections 2(a) through 2(f) above.

3. Directing Defendants to tile and serve on Chanel within thirty (30) days after the
entry of a permanent injunction, a written report sworn under oath setting forth in detail the
manner and form in which Defendants have complied with the terms of the injunctionl

4. That Defendants be adjudged to have violated 15 U.S.C. § 1114 by infringing the
CC Monogram Trademarks

5. That Defendants be adjudged to have violated 15 U.S.C. § 1125(a).

6. That Defendants be adjudged to have violated 15 U.S.C. § 1125(c) by diluting the
CC Monogram Trademarks.

7. That Defendants be adjudged to have infringed upon the CC Monogram
Trademarks and engaged in activities which constitute unfair completion in violation of the

common law of the State of New Jersey.

l l
Docs #3 563652-v2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 12 of 15 Page|D: 12

8. That Defendants be adjudged to have engaged in activities that constitute unfair
competition in violation of the laws of State of New Jersey.

9. That Defendants be adjudged to have engaged in activities that are likely to dilute
the distinctive quality of the CC Monogram Trademarks in violation of the laws of the State of
New Jersey.

10. Directing Defendants to deliver for destruction all Offending Chairs and
components bearing the CC Monogram Trademarks, or anything confusingly similar thereto,
remaining in Defendants’ inventory and all products, labels, tags, artwork, prints, signs,
packages, boxes, dies, plates, molds, matrices and any other means of production, wrappers,
receptacles and advertisements relating to the Offending Chairs in its possession, custody or
control bearing resemblance to the CC Monogram Trademarks and/or any marks that are
confusingly similar thereto.

11. Directing such other relief as the Court may deem appropriate to prevent the trade
and public from deriving any erroneous impression that any product at issue in this case that has
been offered for rent, rented, offered for sale, sold and/or otherwise circulated or promoted by
Defendant is authorized by Chanel and/or is related to or associated in any way with Chanel
and/or Chanel’s products

12. Requiring Defendants to account and pay over to Chanel, all profits realized by its
wrongful acts and directing that such profits be enhanced as to Defendant’s willful actions.

l3. Awarding Chanel its costs, expenses, reasonable attorneys’, investigatory and
destruction fees.

14. Retaining jurisdiction of this action for the purpose of enabling Chanel to apply to
the Court at any time for such further orders and interpretation or execution of any order entered

12

Docs #3 563652-v2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 13 of 15 Page|D: 13

in this action for the modification of any such order, for the enforcement or compliance therewith

and for the punishment of any violations thereof.

15. Awarding Chanel such other and further relief as the Court may deem just and

proper.

Dated: Red Bank, New Jersey

March 14, 2019
GIORDANO HALLER & CIESLA, P. C.

ill/ll

Martin J. Feinber
Christopher J. Ma n
Giordano, Halleran Ciesla, P.C.

125 Half Mile Road, Suite 300
Red Bank, New Jersey 07701
Telephone: (732) 741-3900
Fax: (732) 224-6599
mfeinberg@ghclaw.com
cmarino@ghclaw.com.com

Ati‘orneysfor i"lainfiyjf

13
Docs #3563652-v2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 14 of 15 Page|D: 14

EXHIBIT A

14
Docs #3563652-v2

Case 3:19-cv-08542-BRI\/|-T.]B Document 1 Filed 03/14/19 Page 15 of 15 Page|D: 15

 

 

 

S.mn "_o....m_._m oo.mu u*omumn_.v.
oe..E.m oo.o_.m 363
.E:U w_o_._:s_._u 305 .:m_.E u_o_.__..mr_u SE>> ._mm;u 02 _mum>r_v

S.S d_e:.£“m

oo.¢_.m oo,o»m oo.mm

,:E_u coo_oamz ._mo_u harv :oanMZ u_om :m_._u Eoo..__mm tm>m_ru u_ow amos
° ® ° mem»QWW.th "=Gu Cm:._nu aged win zone .A_m"_mm_. moim_.wu ,...Eo.l I¢Ez >._.§ ga ._.E._. Pmi

m
3 f inn mv amamroi.wo_ES\Eowi.*£o_€mag_u:mn._szs$..mntr

deem m 0

 

iv

 

1 x ,a~_.€~s§m.n£o §

